Citation Nr: 0004732	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  95-25 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for enlarged heart 
(cardiomegaly) with diastolic left ventricular dysfunction, 
asymptomatic, as due to an undiagnosed illness.

2.  Entitlement to service connection for aching muscles, to 
include myositis and chronic generalized myalgia, as due to 
an undiagnosed illness.

3.  Entitlement to service connection for enlarged liver as 
due to an undiagnosed illness.

4.  Entitlement to service connection for gastrointestinal 
disorder, to include chronic gastritis, gastroesophageal 
reflux disease, peptic ulcer disease, irritable bowel 
syndrome, and duodenitis, as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1978 to 
March 1992.  He had Southwest Asia service from October 18, 
1990, to April 8, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for stomach condition, enlarged liver, 
enlarged heart, and aching muscles.  The Board remanded this 
claim in February 1999.  The requested development has been 
accomplished, to the extent possible, and the case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Enlarged heart (cardiomegaly) with diastolic left 
ventricular dysfunction, asymptomatic, is a result of 
undiagnosed illness.

2.  Generalized myalgia is a result of undiagnosed illness.

3.  The evidence of record does not show that the appellant 
has an enlarged liver.

4.  The evidence of record does not show that the appellant 
has a gastrointestinal disorder, to include chronic 
gastritis, gastroesophageal reflux disease, peptic ulcer 
disease, irritable bowel syndrome, and duodenitis, as a 
result of an undiagnosed illness.

5.  There is no competent medical evidence of a nexus between 
gastrointestinal disorder, to include chronic gastritis, 
gastroesophageal reflux disease, peptic ulcer disease, 
irritable bowel syndrome, and duodenitis, and service.


CONCLUSIONS OF LAW

1.  Enlarged heart (cardiomegaly) with diastolic left 
ventricular dysfunction, asymptomatic, was incurred in 
service.  38 U.S.C.A. §§ 1110, 1117, 5107(a) (West 1991 & 
Supp. 1999).

2.  Chronic generalized myalgia, was incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 5107(a) (West 1991 & Supp. 1999).

3.  Enlarged liver was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1117, 5107(a) (West 1991 & Supp. 1999).

4.  The claim for service connection for gastrointestinal 
disorder, to include chronic gastritis, gastroesophageal 
reflux disease, peptic ulcer disease, irritable bowel 
syndrome, and duodenitis, is not well grounded.  38 U.S.C.A. 
§§ 1117, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
peptic ulcer disease may be granted if manifest to a 
compensable degree within one year of separation from 
service.  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The Secretary of VA may pay compensation to a Persian Gulf 
veteran suffering from a chronic illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before December 31, 2001 following such service.  See 38 
U.S.C.A. § 1117 (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999).  Additionally, the disability cannot be attributed by 
history, physical examination, and laboratory tests to any 
known clinical diagnosis.  See id.  

Service medical records reveal that in June 1980, the 
appellant complained of stomach pain and vomiting all day.  
He reported that he had had a watery bowel movement after 
having eaten a ham and cheese sandwich and had vomited.  Upon 
physical examination, the examiner stated that the appellant 
had normative bowel sounds with four quadrant tenderness to 
palpation.  There was no rebound and no rigidity.  The 
diagnosis was viral gastroenteritis.  In June 1984, the 
appellant underwent a medical examination.  The examiner 
noted that examination of the heart was abnormal and stated 
that the appellant had an "[a]pparent Grade I/VI systolic 
ejection [murmur]."

In May 1986, the appellant reported substernal and anterior 
left side chest pain, which radiated down his left arm and 
left thigh and then would radiate back to his chest.  The 
appellant reported that it had occurred over the last one and 
one-half months.  He stated that it was not related to 
exertion.  He reported having had seen a heart doctor.  The 
examiner stated that the appellant showed no signs of 
discomfort.  His pulse was strong and then weak.  In April 
1987, the appellant reported chest pains for the last 24 
hours.  He stated that he had not tried any new exercises and 
that he had had no injury to the left side.  The examiner 
noted that there was a small amount of tenderness on the left 
upper arm and around the chest on the left side and 
tenderness to the pectoralis.  The assessment was pectoralis 
soreness.  In July 1990, examination of the appellant's 
heart, abdomen and viscera, endocrine system, and neurologic 
system were normal.

The appellant underwent a Persian Gulf examination in January 
1993.  The appellant reported that he returned from the 
Persian Gulf in April 1991 and that he was well until August 
1992, when he started experiencing aching muscles and 
heartburn.  Examination of the vascular system was within 
normal limits.  Impulse and palpation of the heart was 
normal.  He had a sinus rhythm and no murmur.  The abdominal 
wall was normal and there was no distention.  He had mild 
periumbilical tenderness.  His kidney was not palpated.  His 
bowel sounds were good.  He was given diagnoses of 
nonspecific myalgia and gastroenteritis.  Laboratory tests 
revealed that the serum glutamic oxaloacetic transaminase 
(SGOT) was 37 U/L (reference range was 5 - 40 U/L) and lactic 
dehydrogenase (LDH) was 507 U/L (reference range was 313 - 
618 U/L).

A December 1992 VA outpatient treatment report revealed that 
the appellant complained of aching muscles.  The assessment 
was myositis.  In March 1993, the appellant underwent an 
upper gastrointestinal series, which was normal.  The 
diagnosis was "Peptic ulcer-not found."  A March 1993 VA 
abdominal sonogram showed an enlarged liver.  An April 1993 
CT scan of the abdomen showed a normal-sized liver.  In April 
1993, the appellant complained of intermittent fleeting chest 
pain in left parasternal area.  Examination of the heart 
revealed regular rhythm and rate and no murmur and no third 
heart sound.  The chest wall was not tender.  The VA examiner 
stated that an EKG done at that time showed a sinus 
"brady," but was otherwise normal.  The assessment was 
chest pain, nonspecific and cardiomegaly on chest x-ray.  In 
June 1993, the appellant's abdomen was reported as soft with 
bowel sounds present.  The diagnosis was gastritis.  An 
August 1993 chest x-ray showed a moderately to markedly 
enlarged heart.  In October 1993, the appellant was given a 
diagnosis of peptic ulcer disease.

The appellant underwent VA examinations in March 1994.  The 
appellant reported abdominal discomfort, nausea, and vomiting 
occasionally after eating meals.  The appellant reported that 
the pain would occur in the epigastric region of the abdomen.  
The degree of pain was sharp.  Food intolerance, anorexia, 
malaise, weight loss, and generalized weakness were negative.  
The diagnoses were chronic gastritis and enlarged liver, 
examined for, not found.  The appellant reported intermittent 
fleeting anterior chest pains since a few years ago.  He 
reported no dyspnea, palpitations, or syncope.  Upon physical 
examination, the VA examiner stated that the appellant had no 
jugular venous distention.  The heart had regular rhythm and 
no murmur.  The chest wall was not tender.  Abdomen was 
negative.  The VA examiner noted that the electrocardiogram 
was within normal limits and that there was cardiomegaly and 
otherwise normal.  The diagnosis was enlarged heart 
(cardiomegaly) with diastolic left ventricular dysfunction, 
asymptomatic.  Tissue loss comparison, muscles penetrated, 
scar formation, adhesions, damage to tendons, damage to 
bones, evidence of pain, and evidence of muscle hernia were 
negative.  The VA examiner stated that strength was normal.  
The diagnosis was chronic generalized myalgia.  

The appellant submitted lay statements from family and 
friends in October 1996.  A fellow serviceman stated that he 
was with the appellant from March 1991 to March 1992 and that 
the appellant complained of stomach pains and sore muscles 
and that the appellant was absent from physical training 
every other day.  The appellant's sister stated that since 
the appellant returned home from the Persian Gulf that his 
digestive system was not functioning properly.  A letter from 
a former co-worker stated that the appellant complained to 
him about stomach pains and sore muscles.  A letter from a 
friend stated that she had known the appellant since 1989 and 
that upon returning from the military that the appellant had 
been unable to hold food in his stomach.

An October 1996 private medical record from Dr. Graham 
Weatherstone revealed that the appellant complained of long-
standing history of intermittent epigastric pains, which he 
noted did not seem to be associated with eating.  Upon 
physical examination, Dr. Weatherstone stated that the 
appellant's heart revealed regular rhythm and rate without 
murmurs, rubs, or gallops.  His abdomen was reported as obese 
and soft with normal bowel sounds.  It was nontender and 
there were no masses.  The impression was possible peptic 
ulcer disease.  The appellant had an 
esophagogastroduodenoscopy done, which revealed 
gastroesophageal reflux disease and duodenitis.  In May 1997, 
the appellant reported lower abdominal cramping.  His abdomen 
was soft and nontender.  There was no masses felt.  A 
colonoscopy was done and Dr. Weatherstone stated that he 
believed that the appellant's cramping and bloating was 
secondary to colonic spasm.  In June 1997, Dr. Weatherstone 
noted that the appellant was feeling much better and that 
upon further questioning, he felt that the appellant was 
lactose intolerant.  In September 1997, the appellant 
reported that the abdominal bloating was better. 

The appellant underwent a VA examination in December 1996.  
Examination of the appellant's cardiovascular system revealed 
regular sinus rhythm with no murmur.  He reported epigastric 
pain and abdominal cramps.  The VA examiner stated, "He 
doesn't have an ulcer . . . ."  The appellant reported that 
he got help from antacids.  He stated that he had 
intermittent diarrhea and constipation.  The appellant stated 
that his arms and thighs were sore all the time.  The VA 
examiner stated that the appellant's arms and thighs felt 
like the appellant had been lifting weights.  The VA examiner 
stated that the appellant's muscles were not atrophied or 
tender and that strength was adequate.  The diagnoses were 
irritable bowel syndrome and sore muscles-self reported.

The appellant underwent a VA examination in February 1999.  
The VA examiner noted that he had reviewed the appellant's 
claims file.  The appellant reported that he had been 
diagnosed with duodenitis and reflux esophagitis and that he 
was under the care of a gastroenterologist.  He further 
reported that he started getting aching muscles in 1993 and 
that the pain could happen spontaneously.  He stated that he 
had been diagnosed with an enlarged heart and enlarged liver 
in 1993.  Examination of the appellant's heart revealed no 
murmurs.  The VA examiner stated that there was cardiomegaly.  
Examination of the appellant's stomach was soft and 
nontender.  The liver was not palpable.  Examination of the 
upper extremities revealed shoulder flexion to be 
180 degrees, abduction to be 90 degrees, and internal and 
external rotation to be 90 degrees bilaterally.  There was no 
swelling or tenderness of the upper extremities or the lower 
extremity muscles.  Both hips flexed to 120 degrees, and 
abduction was 30 degrees and extension was 15 degrees.  An 
electrocardiogram revealed sinus bradycardia.  Chest x-ray 
showed mild cardiomegaly.  The diagnoses entered were mild 
cardiomegaly with diastolic left ventricular dysfunction; 
sinus bradycardia by electrocardiogram; irritable bowel 
syndrome; chronic gastritis; peptic ulcer disease; chronic 
generalized myalgia, not active: and enlarged liver, not 
found.

The VA examiner noted that the appellant had undergone an 
extensive work-up by his private gastroenterologist and that 
the reports were in the appellant's claims file.  The VA 
examiner stated that the appellant did not be referred to a 
specialist and that no further work-up was necessary.

I.  Enlarged heart (cardiomegaly)

The Board notes that it views the issue of well-groundedness 
in a vacuum.  When determining whether a claim is well 
grounded, the evidence submitted in support of the claim must 
be accepted as true; however, once well-groundedness is 
established, the weight and credibility of the evidence must 
be assessed.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  The evidence establishes that the appellant has 
cardiomegaly, which has not been attributed to a known 
diagnosis.  The Board finds that such finding on its face is 
sufficient to establish a well-grounded claim for service 
connection for enlarged heart (cardiomegaly) with diastolic 
left ventricular dysfunction, asymptomatic, as due to an 
undiagnosed illness.  38 U.S.C.A. § 5107(a).

However, there is another standard that must be addressed; 
the benefit of the doubt.  When all the evidence is 
assembled, the Secretary, is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In reaching the merits 
determination, truthfulness and credibility are no longer 
assumed.

After having reviewed the evidence of record, the Board finds 
that the evidence supports the claim for enlarged heart 
(cardiomegaly) with diastolic left ventricular dysfunction, 
asymptomatic.  Cardiomegaly was shown to a degree of 
10 percent or more in 1993.  See 38 C.F.R. Part 4, Diagnostic 
Code 7007 (1999); see also 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Additionally, the diagnosis of such has not been 
attributed by history, physical examination, or laboratory 
tests to any known clinical diagnosis.  See id.  The Board 
finds that the appellant has met the requirements for the 
grant of service connection for enlarged heart (cardiomegaly) 
with diastolic left ventricular dysfunction, asymptomatic, as 
being due to an undiagnosed illness.  See id.

II.  Aching muscles

The Board notes that it views the issue of well-groundedness 
in a vacuum.  When determining whether a claim is well 
grounded, the evidence submitted in support of the claim must 
be accepted as true; however, once well-groundedness is 
established, the weight and credibility of the evidence must 
be assessed.  Robinette, 8 Vet. App. at 75-76.  The evidence 
establishes that the appellant has aching muscles, which has 
not been attributed to a known diagnosis.  The Board finds 
that such finding on its face is sufficient to establish a 
well-grounded claim for service connection for aching 
muscles, to include myositis and chronic generalized myalgia, 
as due to an undiagnosed illness.  38 U.S.C.A. § 5107(a).

After having reviewed the evidence of record, the Board finds 
that the evidence supports the claim for chronic generalized 
myalgia.  The appellant's reporting of his symptoms and the 
examiners's findings that the appellant has aching muscles, 
which has been diagnosed as myositis and myalgia, have been 
shown to a degree of 10 percent or more in 1993.  See 
38 C.F.R. Part 4, Diagnostic Code 5021; see also 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  Additionally, the diagnosis of 
such has not been attributed by history, physical 
examination, or laboratory tests to any known clinical 
diagnosis.  See id.  The Board finds that the appellant has 
met the requirements for the grant of service connection for 
generalized myalgia, as being due to an undiagnosed illness.  
See id.

The Board notes that the record reflects that myositis has 
been diagnosed on occasion.  Myositis is a recognized 
diagnosis and is listed as a service-connectable disorder in 
the schedule for rating disabilities.  See 38 C.F.R. Part 4, 
Diagnostic Code 5021  Regardless, although myositis was 
diagnosed, the examiners have never supported the diagnosis 
with objective evidence.  At this time, the preponderance of 
the evidence establishes that he has myalgia rather than 
myositis.  If the appellant did have myositis, service 
connection would be denied because it is not an undiagnosed 
illness and has not otherwise been attributed to service by a 
competent authority.

III.  Enlarged liver

The Board notes that it views the issue of well-groundedness 
in a vacuum.  When determining whether a claim is well 
grounded, the evidence submitted in support of the claim must 
be accepted as true; however, once well-groundedness is 
established, the weight and credibility of the evidence must 
be assessed.  Robinette, 8 Vet. App. at 75-76.  A March 1993 
abdominal sonogram showed an enlarged liver.  The Board finds 
that such results on its face without any medical 
professional attributing to a known diagnosis is sufficient 
to establish a well-grounded claim for service connection for 
enlarged liver as due to an undiagnosed illness.  38 U.S.C.A. 
§ 5107(a).

However, there is another standard that must be addressed; 
the benefit of the doubt.  When all the evidence is 
assembled, the Secretary, is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In reaching the merits 
determination, truthfulness and credibility are no longer 
assumed.

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against a finding 
of an enlarged liver.  The evidence in support of a finding 
is a March 1993 VA abdominal sonogram, which showed an 
enlarged liver.  However, this is the only piece of evidence 
which revealed such a finding.  In an April 1993 CT scan of 
the abdomen, a normal-sized liver was shown.  Additionally, 
the appellant underwent a VA examination in February 1999.  
The VA examiner stated that examination of the appellant's 
abdomen did not reveal that the liver was palpable.  He 
entered a finding that an enlarged liver was not shown.  The 
Board finds that the April 1993 CT scan of the abdomen and 
the clinical finding in the February 1999 VA examination 
report, which reveal that the liver was not enlarged, 
outweigh the March 1993 sonogram that revealed an enlarged 
liver.  In the February 1999 examination report, the VA 
examiner stated that he had reviewed the appellant's claims 
file.  He was aware of the 1993 finding of an enlarged liver.  
He examined the appellant's abdomen and found that the liver 
was not palpable and determined that it was not enlarged.  
The Board finds that the April 1993 CT scan and the February 
1999 VA examination report are more probative than the March 
1993 abdominal sonogram in that the finding of a normal-sized 
liver in the CT scan was substantiated by clinical findings.  
No medical professional has diagnosed an enlarged liver based 
upon clinical examination.

When the case was previously before the Board, it determined 
that there was a conflict in the record and remanded the 
claim in order to resolve the conflict.  The Board has 
concluded that a medical professional who has had an 
opportunity to review the claims file and examine the 
appellant is in the best position to establish whether there 
is an enlarged liver.

The Board has determined that the preponderance of the 
evidence is against the appellant's claim for service 
connection for enlarged liver.  Although there was an 
abdominal sonogram that revealed an enlarged liver, the 
United States Court of Appeals for Veterans Claims has 
recognized that the Board is not compelled to accept medical 
opinions; rather, if the Board reaches a contrary conclusion, 
it must state its reasons and bases and be able to point to a 
medical opinion other than the Board's own, unsubstantiated 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
The Board has based its determination on the April 1993 CT 
scan of the abdomen and the clinical findings in the February 
1999 examination report which revealed that the liver was not 
enlarged.

Although the appellant has alleged that he has an enlarged 
liver related to his service in Persian Gulf, the appellant 
is not competent to make a such a diagnosis, as that requires 
a medical opinion.  Espiritu, 2 Vet. App. at 494; see also 
Layno, 6 Vet. App. at 470.

IV.  Gastrointestinal disorder

After having reviewed the evidence of record, the Board finds 
that the claim for service connection for gastrointestinal 
disorder, to include chronic gastritis, gastroesophageal 
reflux disease, peptic ulcer disease, irritable bowel 
syndrome, and duodenitis, is not well grounded.  See Caluza, 
supra.  The appellant's gastrointestinal disorder has been 
attributed to known clinical diagnoses of chronic gastritis, 
gastroesophageal reflux disease, peptic ulcer disease, 
irritable bowel syndrome, and duodenitis.  See 38 C.F.R. 
§ 3.317(a).  Although the appellant was given a diagnosis of 
viral gastroenteritis in service, no competent medical 
professional has related the current diagnoses of chronic 
gastritis, gastroesophageal reflux disease, peptic ulcer 
disease, irritable bowel syndrome, and duodenitis to the 
viral gastroenteritis to the appellant's service or any 
disease or injury in service nor has a medical professional 
attributed peptic ulcer disease to the one-year presumption 
period following the appellant's service.  

The appellant and some of his friends and family have alleged 
that that his gastrointestinal disorder is due to his 
exposure to Persian Gulf or have related it to his service; 
however, they are lay persons and their opinions are not 
competent to provide the necessary nexus evidence.  See 
Layno, 6 Vet. App. at 470; Espiritu, 2 Vet. App. at 494.  
Therefore, there is no competent evidence of a nexus between 
the current diagnoses and service and the claim is not well 
grounded.  See Caluza, supra.

V.  Section 1154

Since the appellant served during a period of war, the Board 
must consider the potential applicability of 38 U.S.C.A. 
§ 1154 (West 1991).  Initially, the Board notes that the 
appellant did not claim, and the evidence does not establish, 
that the gastrointestinal disorder, to include chronic 
gastritis, gastroesophageal reflux disease, and duodenitis; 
enlarged heart (cardiomegaly) with diastolic left ventricular 
dysfunction, asymptomatic; aching muscles, to include 
myositis and chronic generalized myalgia; and enlarged liver 
arose or were aggravated during combat.  Therefore, section 
1154 is not applicable in this case.

If the appellant had alleged that that such disabilities had 
arisen under combat situations, the provisions of section 
1154 would still not result in a grant of service connection 
for gastrointestinal disorder, to include chronic gastritis, 
gastroesophageal reflux disease, and duodenitis and aching 
muscles, to include myositis and chronic generalized myalgia, 
as the appellant has not brought forth the necessary nexus 
evidence between those diagnoses and service.  See Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (citing Caluza (the questions 
of either current disability or nexus to service generally 
require competent medical evidence)).  Thus, section 1154 
would not assist the appellant in the claims for service 
connection for gastrointestinal disorder, to include chronic 
gastritis, gastroesophageal reflux disease, and duodenitis 
and aching muscles, to include myositis and chronic 
generalized myalgia.

VI.  General duty

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claims when 
they are determined to be not well grounded, it may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette, supra.  Here, the RO fulfilled 
its obligation under section 5103(a) in the issuance of a 
statement of the case in May 1995 and the issuance of 
supplemental statements of the case in October 1997 and 
January 1998.  In this respect, the Board is satisfied that 
the obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration); 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just 
what it states, a duty to assist, not a duty to prove a 
claim).


ORDER

Service connection for enlarged heart (cardiomegaly) and 
generalized myalgia, as due to an undiagnosed illness, is 
granted.  Service connection for enlarged liver and 
gastrointestinal disorder, to include chronic gastritis, 
gastroesophageal reflux disease, peptic ulcer disease, 
irritable bowel syndrome, and duodenitis is denied. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

